Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 1 of 17 PageID #: 2232



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  ANTHONY YOUNG,

              Petitioner,

  v.                                       CIV ACTION NO. 1:18CV166
                                           CRIM ACTION NO. 1:11CR51-2
                                           (Judge Keeley)

  UNITED STATES OF AMERICA,

              Respondent.

             MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
           § 2255 MOTION [DKT. NO. 9]1, DENYING AS MOOT MOTION
         FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
        Pending before the Court are several motions filed by the pro

  se petitioner, Anthony Young (“Young”). For the following reasons,

  the Court DENIES Young’s motion to vacate, set aside, or correct

  his sentence pursuant to 28 U.S.C. § 2255 (Dkt. No. 9); DENIES as

  MOOT his motions for judicial notice and bail (Dkt. Nos. 8, 15);

  and DISMISSES Civil Action Number 1:18CV166 WITH PREJUDICE.

                                 I. BACKGROUND

        On October 4, 2011, a grand jury sitting in the Northern

  District of West Virginia named Young in three counts of a six-

  count superseding indictment related to the assault and death of

  Young’s fellow inmate at United States Penitentiary Hazelton (Case

  No. 1:11CR51, Dkt. No. 144). The superseding indictment charged


  1 All docket numbers, unless otherwise noted, refer to Civil Action
  No. 1:18CV166
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 2 of 17 PageID #: 2233



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
  Young with three counts, including conspiracy to commit assault

  within    a     territorial       jurisdiction       of    the   United     States,    in

  violation of 18 U.S.C. § 371 (Count One); aiding and abetting

  assault resulting in serious bodily injury, in violation of 18

  U.S.C.     §    113(a)(6)         (Count   Two);     and     false    statement       and

  representation,        in    violation     of   18    U.S.C.     §§   1001(a)(2)      and

  1001(a)(3) (Count Five). Id. On November 16, 2011, Young pleaded

  guilty to all three counts (Case No. 1:11CR51, Dkt. No. 144). On

  April    26,     2013,      the    Court   sentenced       him   to   60    months     of

  imprisonment on Count One, 120 months on imprisonment on Count

  Two, and 60 months of imprisonment on Count Five, all to be served

  concurrently (Case No. 1:11CR51, Dkt. No. 297).

          Young    did     not      appeal    his      convictions       or    sentence.

  Nevertheless, on August 24, 2018, he filed a § 2255 motion in which

  he primarily contended that, in light of the decision of the

  Supreme Court of the United States in Sessions v. Dimaya, 138 S.

  Ct. 1204 (2018), the Court erroneously sentenced him as a career

  offender (Dkt. Nos. 1, 5).

          Relevant to his motion, on November 18, 2005, in the United

  States District Court for the Eastern District of New York, Young
                                  2
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 3 of 17 PageID #: 2234



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
  pleaded guilty to committing violent crimes in aid of racketeering

  activity, in violation of 18 U.S.C. § 1959(a)(3) (Dkt. No. 8-1 at

  2–3). Regarding this charge, Young

          for the purpose of maintaining and increasing [his]
          position in the Bloods, an enterprise engaged in
          racketeering activity, . . . did knowingly and
          intentionally aid, abet, counsel, command, induce, and
          procure the assault of an individual believed to be an
          MS-13 member with a dangerous weapon, to wit, a gun in
          violation of New York Penal Law Section 120.10.

  Id. at 2. Pursuant to a binding plea agreement, he received a

  sentence of 84 months of imprisonment.1 Id.

          Although   he    did      not   appeal    or   collaterally   attack   this

  conviction or sentence, on August 13, 2018, Young filed a petition

  for a writ of error coram nobis in the Eastern District of New

  York,    arguing,       as   he    does   here,    that   following   Dimaya    his

  conviction for assault in the first degree resulting in serious

  bodily injury in violation of New York Penal Law § 120.10 was based

  on an unconstitutionally vague statute and therefore no longer

  constituted a predicate crime for conspiracy to violate the RICO

  Act (Dkt. No. 8-1).


  1 Young was serving this term of imprisonment at USP Hazelton when
  he committed the offenses of conviction in this case.
                                   3
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 4 of 17 PageID #: 2235



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
        In a Memorandum and Order dated May 16, 2019, the Honorable

  Joanna   Seybert,     United      States    District         Judge    of    the    Eastern

  District of New York, denied Young’s writ of error coram nobis,

  after    concluding       that     the     underlying         proceeding          was   not

  fundamentally      flawed.     Id.   at    8.     Specifically,         Judge      Seybert

  determined that Young had neither been charged with nor pled guilty

  to any statutory provision incorporating the “crime of violence”

  definition found in 18 U.S.C. § 16(b), the so-called residual

  clause declared unconstitutional in Dimaya. Id. at 11–12.

        Judge Seybert further explained that “the analysis of what

  qualifies as a crime of violence is inapplicable to the subsection

  of   [Young’s]     guilty    plea,”      because       it    did     not    require     the

  commission    of   an     underlying      crime    of       violence.      However,     and

  relevant to Young’s § 2255 motion in this case, Judge Seybert also

  found that, “even if [his] conviction required an underlying crime

  of   violence,     [New    York   Penal     Law    §    120.10,       his    statute     of

  conviction,] qualifies as such, as it ‘has [as] an element the

  use, attempted use, or threatened use of physical force.’” Id. at

  11–12, 14.


                                             4
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 5 of 17 PageID #: 2236



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
        Apparently misunderstanding Judge Seybert’s Memorandum and

  Order to “affirm[] the fact that [his] career offender predicate,

  the 1959(a)(3) conviction is not and never was imposed as a ‘crime

  of violence,’” on June 3, 2019, Young moved this Court to take

  judicial notice of certain adjudicative facts contained in that

  Order (Dkt. No. 8). Then, on June 10, 2019, he sought to amend his

  § 2255 motion to incorporate this same argument (Dkt. Nos. 8, 9).

  Pursuant to Federal Rule of Civil Procedure 15(a), the Court

  granted his motion to amend and advised Young that it would only

  consider the grounds raised in his amended motion (Dkt. No. 10).

  The Government opposed his § 2255 motion, to which Young replied

  (Dkt. Nos. 20, 21). Thereafter, Young also sought release on bail

  pending resolution of his § 2255 motion (Dkt. No. 15).

                           II. STANDARDS OF REVIEW

  A.    Pro Se Pleadings

        The Court must liberally construe pro se pleadings. Estelle

  v. Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d

  1291, 1295 (4th Cir. 1978). A pro se petition is subject to

  dismissal,    however,    if   the   Court   cannot   reasonably   read   the

  pleadings to state a valid claim on which the petitioner could
                                 5
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 6 of 17 PageID #: 2237



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
  prevail. Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).

  A court may not construct the petitioner’s legal arguments for

  him, nor should it “conjure up questions never squarely presented.”

  Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

  B.    28 U.S.C. § 2255

         28 U.S.C. § 2255(a) permits federal prisoners who are in

  custody to assert the right to be released if “the sentence was

  imposed in violation of the Constitution or laws of the United

  States,” if “the court was without jurisdiction to impose such

  sentence,” or if “the sentence was in excess of the maximum

  authorized by law, or is otherwise subject to collateral attack.”

  A petitioner bears the burden of proving any of these grounds by

  a preponderance of the evidence. See Miller v. United States, 261

  F.2d 546, 547 (4th Cir. 1958).

                                III. DISCUSSION

  A.    Section 2255 Motion
        Young challenges his sentence on two grounds. First, he argues

  that the Court improperly sentenced him as a career offender.

  Second, he contends the Court improperly calculated his sentence



                                        6
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 7 of 17 PageID #: 2238



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
  using the 2011 Federal Sentencing Guidelines Manual rather than

  the 2005 manual (Dkt. No. 9 at 5-8). Both arguments lack merit.

        1.    The Court did not sentence Young as a career offender.
        Young contends the Court erroneously sentenced him as a career

  offender because, in light of Dimaya, his instant convictions and

  prior felony convictions are not crimes of violence. Id. at 5. As

  the Government points out, however, this argument “is based on

  Young’s fundamental misconception that he was sentenced as a career

  offender” (Dkt. No. 20 at 1).

        Young’s applicable offense level under Chapters Two and Three

  of the guidelines exceeded his offense level as a career offender

  under Chapter Four of the guidelines. Moreover, Young’s criminal

  history category was a VI, regardless of whether he was deemed a

  career offender. The Court, therefore, sentenced him using the

  applicable guideline range under Chapters Two and Three without

  reference to any Chapter Four enhancement. Thus, resentencing him

  without a career offender designation would have no impact on his

  current sentence.

        When calculating Young’s guideline range in his Presentence

  Report (“PSR”), pursuant to U.S.S.G §§ 2X1.1(a) and 3D1.2(a), the
                                        7
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 8 of 17 PageID #: 2239



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
  probation officer grouped Count One (conspiracy to commit assault)

  and Count Two (aiding and abetting assault resulting in serious

  bodily injury) because they involved the same harm (1:11CR51, Dkt.

  No. 299 at 6–8). The applicable guideline for this grouping was

  U.S.S.G. § 2A2.2, which provides a base offense level of fourteen

  (14).    Id.   That   base   level   then   was   enhanced   based   on   the

  application of the following offense specific characteristics

  found in U.S.S.G. §§ 2A2.2(b)(2) and 2A2.2(b)(3)(C): (a) a four-

  level increase because a dangerous weapon was used in the offense;

  and (b) a six-level increase because the victim sustained permanent

  or life-threatening bodily injury.2 Id. at 10-11. Under Chapter

  Two of the guidelines, Young’s adjusted offense level was a level

  twenty-four (24). Id.

          Chapter Three of the guidelines also impacted Young’s offense

  level. Pursuant to U.S.S.G. §§ 3C1.1 and 3A1.3, two (2) levels



  2 Notably, although U.S.S.G. § 2A2.2(b)(3)(C) provides that seven
  (7) levels should be added to a defendant’s base offense level if
  the victim sustained permanent or life-threatening bodily injury.
  cumulative adjustments from any specific offense characteristics
  in U.S.S.G. § 2A2.2(b)(2)-(3) cannot exceed ten (10) levels. Thus,
  only six (6) levels were added to Young’s base offense level even
  though the victim sustained life-threatening injuries.
                                  8
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 9 of 17 PageID #: 2240



  YOUNG v. UNITED STATES                                  1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
  were added because he provided a materially false statement to law

  enforcement, and two (2) more levels were added because his victim

  was restrained. Pursuant to U.S.S.G. § 3E1.1(a)-(b), his offense

  level then was reduced by three (3) levels based on his acceptance

  of responsibility. Id. Young’s total offense level therefore was

  a level twenty-five (25). Based on his nineteen (19) criminal

  history points, his criminal history category was a VI, which

  yielded a guideline range of 110 to 137 months of imprisonment.

  Id. at 9–17, 25.

         Also, based on his criminal history, the probation officer

  determined that Young met the definition of a career offender in

  U.S.S.G. § 4B1.1(b).3 Id. at 6. This determination apparently


  3   U.S.S.G. § 4b1.1 provides:

         The defendant is a career offender if (1) the defendant
         was at least eighteen years old at the time the defendant
         committed the instant offense of conviction; (2) the
         instant offense of conviction is a felony that is either
         a crime of violence or a controlled substance offense;
         and (3) the defendant has at least two prior felony
         convictions of either a crime of violence or a controlled
         substance offense.

  The PSR determined that Young met these criteria because at least
  two of his prior convictions and Counts One and Two in this case
  were felony crimes of violence (1:11CR51, Dkt. No. 299 at 6).
                                  9
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 10 of 17 PageID #: 2241



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   drives Young’s contention that his offense level was doubled under

   the career offender guideline. As a review of the record in his

   case amply demonstrates, however, he misapprehends the effect of

   that designation on his sentence.

         Had the Court applied the career offender guideline in Young’s

   case, his base offense level would have been a level twenty-four

   (24), and his criminal history category a VI. See U.S.S.G. §

   4B1.1(b) (providing that, for an offense carrying a statutory

   maximum sentence of ten (10) years of imprisonment, the base

   offense level is a level twenty-four (24)). Consequently, his

   guideline range as a career offender would have been lower than

   the range established by Chapters Two and Three.

         U.S.S.G. § 4B1.1(b) provides that “if the offense level for

   a career offender from the table in this subsection is greater

   than the offense level otherwise applicable, the offense level

   from the table in this subsection shall apply.” Accordingly, the

   Court applied the higher offense level under Chapters Two and Three

   to calculate Young’s guideline range. Thus, despite his contention

   otherwise, Young’s career offender designation had no impact on


                                        10
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 11 of 17 PageID #: 2242



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   his offense level, his criminal history category, his applicable

   guideline range, or his ultimate sentence.

         At bottom, Young’s argument that he was improperly sentenced

   as a career offender because his prior convictions were not crimes

   of violence misses the point since he was not sentenced under the

   career offender guideline. This fact was reiterated to Young

   throughout    the    sentencing    process.   Over   the   course   of   three

   sentencing hearings, the Court, counsel, and Young discussed the

   applicability       of   the   various   Chapter   Two   and   Chapter   Three

   guidelines, as well as their impact on his ultimate guideline

   calculation (Dkt. Nos. 20-1 at 12-21; 20-2 at 11–12, 17; 20-3 at

   11-14). At no time did the Court state to Young that it was

   sentencing him as a career offender, or that his status as such

   would impact his guideline range or his sentence.

         In point of fact, at Young’s final sentencing hearing, when

   calculating the applicable offense level pursuant to Chapters Two

   and Three, the Court explicitly clarified to Young that “[t]here

   [we]re no Chapter Four enhancements,” and confirmed that Young had

   no questions about his guideline calculation (Dkt. No. 20-3 at 11–

   14). Ultimately, pursuant to the parties’ suggestion, it sentenced
                                   11
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 12 of 17 PageID #: 2243



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   him to 120 months of imprisonment, in the middle of his 110 to 137

   month guideline range. Id. at 14–15.

         To summarize, because Young’s applicable guideline range

   under Chapters Two and Three exceeded the guideline range he would

   have faced as a career offender, he was not sentenced as a career

   offender.     It   is   thus   irrelevant   whether      his   prior   criminal

   convictions qualified as crimes of violence under U.S.S.G. § 4B1.1.

         2.     The Court did not violate the Ex Post Facto clause by
                utilizing the 2011 Federal Sentencing Guidelines Manual.
         Young also contends that, at sentencing, the Court violated

   the Ex Post Facto Clause in Article 1, Section 9 of the United

   States     Constitution   by   utilizing    the   2011    Federal   Sentencing

   Guidelines Manual rather than the 2005 manual in effect when he

   committed his offenses of conviction (Dkt. No. 9 at 7). Because

   there are no material differences between the 2011 and 2005

   manuals, this argument fails.

         “The Guidelines direct sentencing courts to use the manual in

   effect when the defendant is sentenced unless doing so would

   violate the Ex Post Facto Clause of the Constitution.” United

   States v. Espindola-Pineda, 756 F. App'x 285, 287 (4th Cir. 2018)

                                         12
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 13 of 17 PageID #: 2244



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   (citing U.S.S.G. § 1B1.11(a)-(b)). In that event, the Guidelines

   instruct courts to apply the manual in effect on the date the

   offense of conviction was committed. U.S.S.G. § 1B1.11(b)(1).

   “The Ex Post Facto Clause forbids the government to enhance the

   measure of punishment by altering the substantive ‘formula’ used

   to calculate the applicable sentencing range.” Peugh v. United

   States, 569 U.S. 530, 550 (2013) (citing California Dept. of

   Corrections    v.   Morales,   514   U.S.   499,   509   (1995))   (internal

   alterations omitted).

         Because of their central role in sentencing, changes
         made to the Sentencing Guidelines between when a crime
         was committed and when a defendant is sentenced can
         amount to an “ex post facto law” — specifically, “there
         is an ex post facto violation when a defendant is
         sentenced   under   Guidelines  promulgated   after   he
         committed his criminal acts and the new version provides
         a higher applicable Guidelines sentencing range than the
         version in place at the time of the offense.”

   United States v. Abed, 2021 WL 2655324, at *4 (4th Cir. June 29,

   2021) (citing Peugh, 569 U.S. at 533).

         When Young committed his offenses of conviction in October

   2006, the 2005 manual was in effect. Shortly before his sentencing

   hearing, the United States Sentencing Commission released the 2013

                                        13
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 14 of 17 PageID #: 2245



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   manual (Case No. 1:11CR51, Dkt. No. 297). The parties agreed to

   use the 2011 manual, however, because the probation officer had

   relied on it when preparing the PSR and had found no “changes

   [between the 2011 and 2013 manuals] that would help [Young’s] case

   in any regard” (Dkt. No. 20-3 at 11).

         Guideline amendments leading to harsher sentences violate the

   Ex Post Facto clause, but that is not an issue in a case such as

   this because the guidelines in the 2005 and 2011 manuals are

   substantively identical. Compare U.S.S.G. §§ 2A2.2, 2X1.1(a),

   3A1.3, 3B1.2, 3C1.1, 3D1.2(a), 3E1.1, 4B1.1. (U.S. Sentencing

   Comm’n    2005)     with   U.S.S.G.   (U.S.    Sentencing      Comm’n   2011).

   Therefore, whether utilizing the 2005 or 2011 manual, Young’s base

   offense    level,     offense   specific      characteristic     adjustments,

   Chapter Three enhancements, and ultimate guideline range are the

   same, and, thus, no violation of the Ex Post Facto clause occurred.

   B.    Motion to Take Judicial Notice
         Because the Court allowed Young to amend his § 2255 motion to

   incorporate as grounds for relief the same arguments raised in

   support of his motion for judicial notice, all of which have been


                                         14
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 15 of 17 PageID #: 2246



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   considered here, it DENIES AS MOOT his motion for judicial notice

   (Dkt. No. 8).

   C.    Motion for bail
         On August 19, 2019, Young also moved for bail pending final

   disposition of his § 2255 motion (Dkt. No. 15). Having concluded

   that Young’s § 2255 motion is without merit, the Court further

   DENIES AS MOOT his motion for bail pending resolution of his §

   2255 motion (Dkt. No. 15).

                                 IV. CONCLUSION

         For the reasons discussed, the Court:

         1.    DENIES Young’s § 2255 motion (Dkt. No. 9);

         2.    DENIES AS MOOT Young’s motion for judicial notice (Dkt.

               No. 8);

         3.    DENIES AS MOOT Young’s motion for bail (Dkt. No. 15);

               and

         4.    DISMISSES Civil Action Number 1:18cv166 WITH PREJUDICE.

         It is so ORDERED.

         The Court DIRECTS the Clerk to enter a separate judgment order

   in favor of the United States, to transmit a copy of this order to

   Young by certified mail, return receipt requested, to counsel of
                                        15
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 16 of 17 PageID #: 2247



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   record by electronic means, and to strike this case from the

   Court’s active docket.

                         V. CERTIFICATE OF APPEALABILITY

         Pursuant   to    Rule    11(a)   of   the   Rules   Governing   §   2255

   Proceedings, the district court “must issue or deny a certificate

   of appealability when it enters a final order adverse to the

   applicant” in such cases. If the court denies the certificate,

   “the parties may not appeal the denial but may seek a certificate

   from the court of appeals under Federal Rule of Appellate Procedure

   22.” 28 U.S.C. § 2255(a).

         The Court finds it inappropriate to issue a certificate of

   appealability in this matter because Windsor has not made a

   “substantial showing of the denial of a constitutional right.” See

   28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

   demonstrating     that    reasonable    jurists     would   find   that     any

   assessment of the constitutional claims by the district court is

   debatable or wrong and that any dispositive procedural ruling by

   the   district   court    is   likewise     debatable.    See   Miller–El    v.

   Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

   the Court concludes that Windsor has failed to make the requisite
                                   16
Case 1:11-cr-00051-IMK-MJA Document 361 Filed 07/23/21 Page 17 of 17 PageID #: 2248



   YOUNG v. UNITED STATES                                 1:18CV166
                                                         1:11CR51-2
            MEMORANDUM OPINION AND ORDER DENYING 28 U.S.C.
          § 2255 MOTION [DKT. NO. 9], DENYING AS MOOT MOTION
        FOR BAIL [DKT. NO. 15], DENYING AS MOOT MOTION TO TAKE
   JUDICIAL NOTICE [DKT. NO. 8], AND DISMISSING CASE WITH PREJUDICE
   showing    and,   therefore,     DENIES    issuing    a   certificate     of

   appealability.

   Dated:      July 23, 2021


                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        17
